In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00072-CV
     ___________________________

       ROBERT WARD, Appellant

                     V.

        MARY WARD, Appellee




  On Appeal from the 233rd District Court
          Tarrant County, Texas
      Trial Court No. 233-673791-19


   Before Gabriel, Kerr, and Birdwell, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

        On March 25 and April 7, 2020, we notified Appellant that we would dismiss

this appeal unless he paid the required filing fee. See Tex. R. App. P. 5, 12.1(b), 42.3,

44.3.   Appellant has not done so.       Because Appellant has not complied with a

requirement of the appellate rules or with notices from the clerk of this court, we

dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

        Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: April 30, 2020




                                            2